                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

DEVONNA TILLMAN, aka
DEVONNA FRICKS, individually
and on behalf of all others similarly
situated                                                                               PLAINTIFF


v.                                      Case No. 4:19-cv-4030


MIDLAND CREDIT MANAGEMENT,
INC.; MIDLAND FUNDING LLC; and
JOHN DOES 1-25                                                                     DEFENDANTS

                                              ORDER

       Before the Court is Defendants’ Unopposed Motion for Extension of Time. (ECF No. 27).

The Court finds that no response is necessary and that the matter is ripe for consideration.

       On July 5, 2019, Defendants filed a motion for judgment on the pleadings. In the instant

motion, the parties ask the Court to stay the deadlines set out in the Court’s Initial Scheduling

Order, pending the Court’s ruling on the motion for judgment on the pleadings.

       Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, the parties’ motion (ECF No. 27) is hereby GRANTED. The deadlines set out in

the Court’s Initial Scheduling Order (ECF No. 26) are stayed until the Court rules on Defendants’

motion for judgment on the pleadings.

       IT IS SO ORDERED, this 26th day of November, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
